DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura US 2019/0068356 in view of Tanaka US 2016/0142037 and Morikawa US Patent 6,285,273.
As per claims 1-2, 4, and 6-7, Matsumura discloses in Figs. 3 and 5 a filter circuit comprising:
as per claims 1-2, a first branch line coupler (Fig. 3, quadrature coupler 141 which corresponds to coupler 141b in related Fig. 5) having a first terminal (Fig. 5, terminal IN), a second terminal (Fig. 5 top terminal of resistor 165), a third terminal (Fig. 5, terminal OUTQ), and a fourth terminal (Fig. 5, terminal OUTI) which are connected together in this order through a first conductor line (Fig. 5, transmission lines 161-164) forming a rectangular loop shape (Fig. 5; The transmission lines 161-164 collectively form a “rectangular loop” shape.), the first terminal serving as a first input port (Fig. 5, terminal IN), and the fourth terminal serving as a first output port (Fig. 5, terminal OUTI); a first balun circuit (Fig. 3, right balun 142) connected to one of the second terminal and the third terminal (Fig. 3; The right balun 142 is connected to terminal OUTQ of the coupler.), and
as per claim 7, a second balun circuit (Fig. 3, left balun 142) connected to another one of the second terminal and the third terminal (Fig. 3; The left balun 142 is connected to terminal OUTI of the coupler.).
However, Matsumara does not disclose the first balun circuit including: a first input terminal  connected to the one of the second terminal and the third terminal to receive a radio-frequency signal; a first transmission line having one end connected to the first input terminal and having a length comparable to a quarter of a first electrical length of one wavelength at a frequency of the radio-frequency signal; a second transmission line having one end connected to the first input terminal and having a length comparable to a quarter of the first electrical length; a third transmission line having one end connected to another end of the second transmission line and having a length comparable to a quarter of the first electrical length; and a fourth transmission line having one end connected to another end of the third transmission line and electromagnetically coupled to the first transmission line, the fourth transmission line having a length comparable to a quarter of the first electrical length, wherein another end of the first transmission line and another end of the fourth transmission line are both connected to a ground.
Tanaka exemplarily discloses in Fig. 8 a balun 10c comprising four lines L1-L4. Morikawa exemplarily discloses in Fig. 3 a balun 1 having four striplines 4, 5, 8, and 9, where each strip line is equal to one fourth of a wavelength (Col. 4 lines 59-62 of Morikawa). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic baluns 142 of Matsumara with the specific balun 10c of Tanaka as being obvious art substitutions of equivalents. It would have been further obvious to one of ordinary skill in the art to have designed each of the lines of Tanaka within the combination circuit to have been equal to any length, such as for example a length equal to one fourth of a wavelength, as being a well-known obvious design consideration based on the exemplary teachings of Morikawa.
As an obvious consequence of the modifications, the combination would have necessarily included: as per claim 1, wherein the first balun circuit includes: a first input terminal (Fig. 8 of Tanaka, terminal 14b) connected to the one of the second terminal and the third terminal to receive a radio-frequency signal (In the resultant circuit, terminal 14b of Tanaka is electrically connected to OUTQ of Matsumara.); a first transmission line (Fig. 8 of Tanaka, line L2) having one end (Fig. 8 of Tanaka, right end of line L2) connected to the first input terminal (Fig. 8 of Tanaka; The right end of line L2 is electrically connected to the terminal 14b via capacitor C and line L1.) and having a length comparable to a quarter of a first electrical length of one wavelength at a frequency of the radio-frequency signal (In the resultant circuit, each of the lines L1-L4 of Tanaka is equal to a quarter of a wavelength of a transmitted RF signal therein.); a second transmission line (Fig. 8 of Tanaka, line L1) having one end (Fig. 8 of Tanaka, right end of line L1) connected to the first input terminal and having a length comparable to a quarter of the first electrical length; a third transmission line (Fig. 8 of Tanaka, line L4) having one end (Fig. 8 of Tanaka, right end of line L4) connected to another end (Fig. 8 of Tanaka, left end of line L1) of the second transmission line (Fig. 8 of Tanaka; The right end of line L4 is electrically connected to the left end of line L1 via line L3.) and having a length comparable to a quarter of the first electrical length; and a fourth transmission line (Fig. 8 of Tanaka, line L3) having one end (Fig. 8 of Tanaka, left end of line L3) connected to another end of the third transmission line (Fig. 8 of Tanaka, left end of line L4; The left end of line L3 is electrically connected to the left end of line L4 via capacitor C and line L2.) and electromagnetically coupled to the first transmission line (Fig. 8 and Paragraph 67 of Tanaka; The lines L2 and L3 are electromagnetically coupled together.), the fourth transmission line having a length comparable to a quarter of the first electrical length, wherein another end of the first transmission line and another end of the fourth transmission line (Fig. 8 of Tanaka, left end of line L2 and right end of line L3) are both connected to a ground (Paragraphs 68 and 99, ground terminals 14d and 14f); as per claim 4, wherein the first-fourth transmission lines have an equal length (e.g. quarter wavelength); as per claim 6, wherein the first transmission line and the fourth transmission line extend in parallel to, and in proximity of, each other (Fig. 8 of Tanaka; As shown, the lines L2 and L3 extend in parallel and in proximity with one another in a horizontal direction.); and as per claim 7, wherein the second balun circuit includes (The following limitations pertain to the left balun 142 of Matsumura in the combination circuit.): a second input terminal (Fig. 8 of Tanaka, terminal 14b) connected to the another one of the second terminal and the third terminal to receive the radio-frequency signal (In the resultant circuit, terminal 14b of Tanaka is electrically connected to OUTI of Matsumara.); a fifth transmission line (Fig. 8 of Tanaka, line L2) having one end (Fig. 8 of Tanaka, right end of line L2) connected to the second input terminal (Fig. 8 of Tanaka; The right end of line L2 is electrically connected to the terminal 14b via capacitor C and line L1.) and having a length comparable to a quarter of the first electrical length (In the resultant circuit, each of the lines L1-L4 of Tanaka is equal to a quarter of a wavelength of a transmitted RF signal therein.); a sixth transmission line (Fig. 8 of Tanaka, line L1) having one end (Fig. 8 of Tanaka, right end of line L1) connected to the second input terminal and having a length comparable to a quarter of the first electrical length; a seventh transmission line (Fig. 8 of Tanaka, line L4) having one end (Fig. 8 of Tanaka, right end of line L4) connected to another end (Fig. 8 of Tanaka, left end of line L1) of the sixth transmission line (Fig. 8 of Tanaka; The right end of line L4 is electrically connected to the left end of line L1 via line L3.) and having a length comparable to a quarter of the first electrical length; and a eighth transmission line (Fig. 8 of Tanaka, line L3) having one end (Fig. 8 of Tanaka, left end of line L3) connected to another end of the seventh transmission line (Fig. 8 of Tanaka, left end of line L4; The left end of line L3 is electrically connected to the left end of line L4 via capacitor C and line L2.) and electromagnetically coupled to the fifth transmission line (Fig. 8 and Paragraph 67 of Tanaka; The lines L2 and L3 are electromagnetically coupled together.), the eighth transmission line having a length comparable to a quarter of the first electrical length, wherein another end of the fifth transmission line and another end of the eighth transmission line (Fig. 8 of Tanaka, left end of line L2 and right end of line L3) are both connected to a ground (Paragraphs 68 and 99, ground terminals 14d and 14f).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2016/0142037 and Morikawa US Patent 6,285,273.
As per claim 10, Tanaka discloses in Fig. 8 a balun circuit (e.g. balun 10c) comprising: an input terminal (e.g. terminal 14b) configured to receive a radio-frequency signal; a first transmission line (e.g. line L2) having one end (e.g. right end of line L2) connected to the first input terminal (Fig. 8; The right end of line L2 is electrically connected to the terminal 14b via capacitor C and line L1.); a second transmission line (e.g. line L1) having one end (e.g. right end of line L1) connected to the first input terminal; a third transmission line (e.g. line L4) having one end (e.g. right end of line L4) connected to another end (e.g. left end of line L1) of the second transmission line (e.g. The right end of line L4 is electrically connected to the left end of line L1 via line L3.); and a fourth transmission line (e.g. line L3) having one end (e.g. left end of line L3) connected to another end of the third transmission line (e.g. left end of line L3; The left end of line L3 is electrically connected to the left end of line L4 via capacitor C and line L2.) and electromagnetically coupled to the first transmission line (Fig. 8 and Paragraph 67 of Tanaka; The lines L2 and L3 are electromagnetically coupled together.), wherein another end of the first transmission line and another end of the fourth transmission line (e.g. left end of line L2 and right end of line L3) are both connected to a ground (Paragraphs 68 and 99, ground terminals 14d and 14f).
However, Tanaka does not disclose the first-fourth transmission lines each having a length comparable to a quarter of the electrical length.
Morikawa exemplarily discloses in Fig. 3 a balun 1 having four striplines 4, 5, 8, and 9, where each strip line is equal to one fourth of a wavelength (Col. 4 lines 59-62 of Morikawa). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed each of the lines of Tanaka to have been equal to any length, such as for example a length equal to one fourth of a wavelength, as being a well-known obvious design consideration based on the exemplary teachings of Morikawa. As an obvious consequence of the modification, the combination would have necessarily included: the first-fourth transmission lines each having a length comparable to a quarter of the electrical length.
Allowable Subject Matter
Claims 3, 5, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843